Citation Nr: 1512023	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-09 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to accrued benefits claimed as due to the Veteran's widow prior to her death. 


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1942 to October 1945.  He died in October 1969.  The Veteran's widow died in August 2010.  The appellant is the daughter of the Veteran and the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision letter of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  It was determined that although the Veteran's widow was entitled to VA death pension benefits at the time of her passing on August 8, 2010, the appellant's claim for accrued benefits was not received until December 5, 2011, more than a year from the date of the beneficiary's death.  Therefore, the appellant's claim was denied due to untimeliness as it was received more than one year after the surviving spouse's date of death.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered as part of this appeal.


FINDINGS OF FACT

1. The Veteran's surviving spouse was in receipt of death pension on the basis of aid and attendance benefits; she died in August 2010.

2. At the time of the Veteran's and his widow's deaths, the appellant was over the age of 23; there is no evidence that she became permanently incapable of self-support prior to attaining age eighteen.

3. The appellant filed her claim for accrued benefits in December 2011.

CONCLUSIONS OF LAW

1. The criteria for entitlement to accrued benefits as the child of the Veteran or his widow are not met.  38 U.S.C.A. §§ 101(4)(A), 5121 (West 2014); 38 C.F.R.         §§ 3.57, 3.1000, 3.1003 (2014).
 
2. The criteria for entitlement to reimbursement of expenses from accrued benefits of the Veteran's widow's last sickness have not been met.  38 U.S.C.A. 		 § 5121(a)(6) (West 2014); 38 C.F.R. § 3.1000(a)(5) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The essential facts in this case are not in dispute.  There is no possibility that any additional notice or development would aid the appellant in substantiating her present claim, and as the law and not the facts are dispositive, the provisions regarding development and notice do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board further notes that the appellant was provided the text of pertinent regulations governing the adjudication of this claim in a March 2013 statement of the case (SOC).

Pertinent Laws and Regulations Governing Accrued Benefits

Upon the death of a payee of VA benefits, periodic monetary benefits to which he or she was entitled to, on the basis of evidence in the file at the date of death (accrued benefits) may be paid to certain parties.  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. § 3.1000(a) (2014).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c). 
Persons eligible for such payments (which are paid upon the death of the Veteran to the first living person listed) are: (i) the spouse; (ii) his or her children in equal shares; (iii) and his or her dependent parents or the surviving parent.  38 C.F.R.       § 3.1000(a)(1).  Accrued benefits are also payable upon the death of a surviving spouse or remarried surviving spouse, to the Veteran's children.  38 C.F.R.              § 3.1000(a)(2) (2013). 

Accrued benefits may also be paid as may be deemed necessary to reimburse the person who bore the expenses of the last sickness and burial.  38 U.S.C.A.               § 5121(a)(6) (West 2014); 38 C.F.R. § 3.1000(a)(5) (2014).  Payments to persons who bore the expense of last sickness or burial shall be limited to the amount necessary to reimburse such persons for the expenses of last sickness and/or burial.  38 C.F.R. § 3.1000(a).  The amount payable shall not include any payment for the month in which the payee died.  38 C.F.R. § 3.1003(a) (2013); see also 38 C.F.R.     § 3.500(g) (2014).

Analysis

The appellant contends that she is entitled to accrued benefits as a result of the Veteran's and the Veteran's widow's deaths.  The appellant is the daughter to the Veteran and his widow. 

Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ." 38 U.S.C.A. § 5121(a); 38 C.F.R. 3.1000 (a).  Such payments may be made, in order, to the Veteran's surviving spouse, his children in equal shares, or his dependent parents in equal shares.  38 C.F.R. § 3.1000(a)(1)-(4).  In all other cases, only so much of accrued benefits may be paid as may be necessary to reimburse the person who bore the expenses of last sickness or burial.  38 C.F.R. § 3.1000(a)(5).

For VA purposes a "child" is defined as an unmarried natural or adopted child of the Veteran under the age of 18, or between the ages of 18 and 23 while pursuing a course of instruction at an educational institution.  38 C.F.R. § 3.57. 

In her application for accrued benefits due to a deceased beneficiary, the appellant stated that she was born in May 1951.  As such, she was over the age of 23 at the time of both the Veteran's and his widow's deaths; and did not meet the definition of a child.  Thus, the appellant is not entitled to accrued benefits for either the Veteran or the Veteran's widow.

To the extent the appellant would be eligible for reimbursement of the expenses of last sickness or burial of the Veteran's widow, the Board concludes that the appellant is not so entitled.

A review of the evidence shows that the appellant filed her claim for accrued benefits due a deceased beneficiary in December 2011.  The appellant's mother, the Veterans' widow, died in August 2010.  As stated above, applications for accrued benefits must be filed within one year after the date of death.  See 38 C.F.R.           §§ 3.1000(c), 3.152(b) (2014).  As the claims file shows that the appellant did not file her application for accrued benefits purposes within one year after the date of the Veteran's widow's death, she is not legally entitled to these benefits.  Id.  

The law is dispositive of the issue on appeal, and the appellant's claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Based on the undisputed facts of this case, the appellant is not entitled to accrued benefits.  38 U.S.C.A. § 5121; 38 C.F.R. 	 § 3.1000.  Although the Board acknowledges the appellant's contentions and is sympathetic toward the appellant, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


